Notice of Pre-AIA  or AIA  Status	
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Allowable Subject Matter
       The following is reasons for allowance of claims 1-30:  The present invention is an apparatus and a method for recognizing a sign language communicated by a subject.  Independent claims 1 and 14 identify following unique and distinct limitations:
"recognizing using a neural network engine, the at least one movement based on the composite digital representation.”   The prior art of record disclose recognizing a sign language communicated by a subject, capturing movement associated with the sign language using visual sensing devices,  generating digital information corresponding to the at least one movement based on the optical signal,  collecting depth information corresponding to at least one movement, producing reduced set of digital information based on the depth information and generating a composite digital representation by aligning at least portion of the reduced set of digital information,    however fail to anticipate or render above limitations obvious, singularly or in combination. 
                                            Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398. The examiner can normally be reached Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667